 

CareView Communications Inc. – 8-K [cvrs-8k_010817.htm]

Exhibit 10.1

 

CAREVIEW COMMUNICATIONS, INC.

2016 STOCK INCENTIVE PLAN

 

1.       PURPOSE. The purpose of the CareView Communications, Inc. 2016 Stock
Incentive Plan (the "Plan") is to provide (i) key employees of CareView
Communications, Inc. (the "Company") and its subsidiaries, (ii) certain
consultants and advisors who perform services for the Company or its
subsidiaries, and (iii) members of the Board of Directors of the Company (the
"Board"), with the opportunity to acquire shares of the Common Stock of the
Company ("Common Stock") or receive monetary payments based on the value of such
shares. The Company believes that the Plan will enhance the incentive for
Participants (as defined in Section 3) to contribute to the growth of the
Company, thereby benefiting the Company and the Company's shareholders, and will
align the economic interests of the Participants with those of the shareholders.

 

2.       ADMINISTRATION.

 

(a) COMMITTEE. The Plan shall be administered and interpreted by a compensation
committee (the "Committee").

 

(b) AUTHORITY OF COMMITTEE. The Committee has the sole authority, subject to the
provisions of the Plan, to (i) select the employees and other individuals to
receive Awards (as defined in Section 4) under the Plan, (ii) determine the
type, size and terms of the Awards to be made to each individual selected, (iii)
determine the time when the Awards will be granted and the duration of any
applicable exercise and vesting period, including the criteria for
exercisability and vesting and the acceleration of exercisability and vesting
with respect to each individual selected, and (iv) deal with any other matter
arising under the Plan. The Committee is authorized to interpret the Plan and
the Awards granted under the Plan, to establish, amend and rescind any rules and
regulations relating to the Plan, and to make any other determination that it
deems necessary or desirable for the administration of the Plan. The Committee
may correct any defect or supply any omission or reconcile any inconsistency in
the Plan or in any Award in the manner and to the extent the Committee deems
necessary or desirable. Any decision of the Committee in the interpretation and
administration of the Plan shall lie within its sole and absolute discretion and
shall be final, conclusive and binding on all parties concerned. All powers of
the Committee shall be executed in its sole discretion and need not be uniform
as to similarly situated individuals. Any act of the Committee with respect to
the Plan may only be undertaken and executed with the affirmative consent of at
least two-thirds of the members of the Committee.

 

(c) RESPONSIBILITY OF COMMITTEE. No member of the Board, no member of the
Committee and no employee of the Company shall be liable for any act or failure
to act hereunder, except in circumstances involving his or her bad faith, gross
negligence or willful misconduct, or for any act or failure to act hereunder by
any other member of the Committee or employee of the Company. The Company shall
indemnify members of the Committee and any employee of the Company against any
and all liabilities or expenses to which they may be subjected by reason of any
act or failure to act with respect to their duties under the Plan, except in
circumstances involving his or her bad faith, gross negligence or willful
misconduct.

 

3.       PARTICIPANTS. All employees, officers and directors of the Company and
its subsidiaries (including members of the Board who are not employees), as well
as consultants and advisors to the Company or its subsidiaries, are eligible to
participate in the Plan. Consistent with the purposes of the Plan, the Committee
shall have exclusive power to select the employees, officers, directors,
consultants, and advisors who may participate in the Plan ("Participants").
Eligible individuals may be selected individually or by groups or categories, as
determined by the Committee in its discretion, and designation as a person to
receive Awards in any year shall not require the Committee to designate such a
person as eligible to receive Awards in any other year.

 



 

 

 

 

4.       TYPES OF AWARDS. Awards under the Plan may be granted in any one or a
combination of (a) Stock Options, (b) Stock Appreciation Rights, (c) Restricted
Stock Awards, and (d) Performance Awards (each as described below, and
collectively, "Awards"). Awards may constitute Performance-Based Awards, as
described in Section 10. Each Award shall be evidenced by a written agreement
between the Company and the Participant (an "Agreement"), which need not be
identical between Participants or among Awards, in such form as the Committee
may from time to time approve; provided, however, that in the event of any
conflict between the provisions of the Plan and any Agreement, the provisions of
the Plan shall prevail.

 

5.       COMMON STOCK AVAILABLE UNDER THE PLAN. The aggregate number of shares
of Common Stock that may be subject to Awards shall be 20,000,000 shares of
Common Stock, which may be authorized and unissued or treasury shares, subject
to any adjustments made in accordance with Section 11 hereof. The maximum number
of shares of Common Stock with respect to which Awards may be granted to any
individual Participant within any 12 month period shall be an aggregate of
4,000,000 shares, whether awarded as Stock Options, Stock Appreciation Rights or
Restricted Stock Awards. Any share of Common Stock subject to an Award that for
any reason is cancelled or terminated without having been exercised or vested
shall again be available for Awards under the Plan; provided, however, that any
such availability shall apply only for purposes of determining the aggregate
number of shares of Common Stock subject to Awards and shall not apply for
purposes of determining the maximum number of shares subject to Awards that any
individual Participant may receive.

 

6.       STOCK OPTIONS. Stock Options will enable a Participant to purchase
shares of Common Stock upon set terms and at a fixed purchase price. Stock
Options will be Nonqualified Stock Options Each Stock Option shall be subject to
the terms, conditions and restrictions consistent with the Plan as the Committee
may impose, subject to the following limitations:

 

(a) EXERCISE PRICE. The exercise price per share (the "Exercise Price") of
Common Stock subject to a Stock Option shall be determined by the Committee and
shall not be less than the Fair Market Value (as defined in Section 15) of a
share of Common Stock on the date the Stock Option is granted.

 

(b) PAYMENT OF EXERCISE PRICE. The Exercise Price may be paid in cash or, in the
discretion of the Committee, by the delivery of shares of Common Stock that have
been owned by the Participant for at least six months, or by a combination of
these methods. In the discretion of the Committee, payment may also be made by
delivering a properly executed exercise notice to the Company together with a
copy of irrevocable instructions to a broker to deliver promptly to the Company
the amount of sale or loan proceeds to pay the Exercise Price. To facilitate the
foregoing, the Company may enter into agreements for coordinated procedures with
one or more brokerage firms. The Committee may also prescribe any other method
of paying the Exercise Price that it determines to be consistent with applicable
law and the purpose of the Plan, including, without limitation, in lieu of the
exercise of a Stock Option by delivery of shares of Common Stock of the Company
then owned by the Participant, providing the Company with a notarized statement
attesting to the number of shares owned for at least six months, where upon
verification by the Company, the Company would issue to the Participant only the
number of incremental shares to which the Participant is entitled upon exercise
of the Stock Option.

 

 2 

 

 

(c) EXERCISE PERIOD. Stock Options shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the
Committee; provided, however, that no Stock Option shall be exercisable later
than ten years after the date it is granted. All Stock Options shall terminate
at such earlier times and upon such conditions or circumstances as the Committee
shall determine, as set forth in the related Agreement.

 



(e) TERMINATION OF EMPLOYMENT, DISABILITY OR DEATH.

 

(1) Except as provided below or in an Agreement, a Stock Option may only be
exercised while the Participant is employed by, or providing service to, the
Company, as an employee, member of the Board or advisor or consultant. In the
event that a Participant ceases to be employed by, or provide service to, the
Company for any reason other than Disability (as defined in Paragraph (5)
below), death or termination for Cause (as defined in Paragraph (5) below), any
Stock Option which is otherwise exercisable by the Participant shall terminate
unless exercised within 90 days after the date on which the Participant ceases
to be employed by, or provide service to, the Company, but in any event no later
than the date of expiration of the Stock Option. Except as otherwise provided by
the Committee, any Stock Options which are not otherwise exercisable as of the
date on which the Participant ceases to be employed by, or provide service to,
the Company shall terminate as of such date.

 

(2) In the event the Participant ceases to be employed by, or provide service
to, the Company because of a termination for Cause by the Company, any Stock
Option held by the Participant shall terminate as of the date the Participant
ceases to be employed by, or provide service to, the Company. In addition,
notwithstanding any other provisions of this Section 6, if the Committee
determines that the Participant has engaged in conduct that constitutes Cause at
any time while the Participant is employed by, or providing service to, the
Company, or after the Participant's termination of employment or service, any
Stock Option held by the Participant shall immediately terminate. In the event
the Committee determines that the Participant has engaged in conduct that
constitutes Cause, in addition to the immediate termination of all Stock
Options, the Participant shall automatically forfeit all shares underlying any
exercised portion of a Stock Option for which the Company has not yet delivered
the share certificates, upon refund by the Company of the Exercise Price paid by
the Participant for such shares (subject to any right of setoff by the Company).

 

(3) In the event the Participant ceases to be employed by, or provide service
to, the Company because the Participant is Disabled, any Stock Option which is
otherwise exercisable by the Participant shall terminate unless exercised within
one year after the date on which the Participant ceases to be employed by, or
provide service to, the Company, but in any event no later than the date of
expiration of the Stock Option.

 

(4) If the Participant dies while employed by, or providing service to, the
Company, any Stock Option which is otherwise exercisable by the Participant
shall terminate unless exercised within one year after the date on which the
Participant ceases to be employed by, or provide service to, the Company, but in
any event no later than the date of expiration of the Stock Option.

 

 

 3 

 

 

(5) For purposes of this Section 6(e):

 

(A) The term “Company” shall mean the Company and its subsidiary corporations.



(B) “Disability” or “Disabled” shall mean a Participant's becoming disabled
within the meaning of Section 22(e)(3) of the Code.



(C) “Cause” shall mean, except to the extent specified otherwise by the
Committee, a finding by the Committee that the Participant has breached any
provision of his or her terms of employment or service contract with the
Company, including without limitation covenants against competition, or has
engaged in disloyalty to the Company, including, without limitation, fraud,
embezzlement, theft, commission of a felony or proven dishonesty in the course
of his or her employment or service, or has disclosed trade secrets or
confidential information of the Company to persons not entitled to receive such
information. 

7.       STOCK APPRECIATION RIGHTS. Stock Appreciation Rights shall provide a
Participant with the right to receive a payment, in cash, Common Stock or a
combination thereof, in an amount equal to the excess of (i) the Fair Market
Value, or other specified valuation, of a specified number of shares of Common
Stock on the date the right is exercised, over (ii) the Fair Market Value of
such shares on the date of grant, or other specified valuation (which shall be
no less than the Fair Market Value on the date of grant). Each Stock
Appreciation Right shall expire no more than ten years from its date of grant,
and shall be subject to such other terms and conditions as the Committee shall
deem appropriate, including, without limitation, provisions for the forfeiture
of the Stock Appreciation Right for no consideration upon termination of
employment.

 

8.       RESTRICTED STOCK AWARDS. Restricted Stock Awards shall consist of
Common Stock issued or transferred to Participants with or without other
payments therefor as additional compensation for services to the Company.
Restricted Stock Awards may be subject to such terms and conditions as the
Committee determines appropriate, including, without limitation, restrictions on
the sale or other disposition of such shares and the right of the Company to
reacquire such shares for no consideration upon termination of the Participant's
employment within specified periods or prior to becoming vested. The Committee
may require the Participant to deliver a duly signed stock power, endorsed in
blank, relating to the Common Stock covered by a Restricted Stock Award. The
Committee may also require that the stock certificates evidencing such shares be
held in custody or bear restrictive legends until the restrictions thereon shall
have lapsed. The Restricted Stock Award shall specify whether the Participant
shall have, with respect to the shares of Common Stock subject to a Restricted
Stock Award, all of the rights of a holder of shares of Common Stock of the
Company, including the right to receive dividends and to vote the shares.

 

9.       PERFORMANCE AWARDS. Performance Awards shall provide a Participant with
the right to receive a specified number of shares of Common Stock or cash at the
end of a specified period. The Committee shall have complete discretion in
determining the number, amount and timing of Performance Awards granted to each
Participant. The Committee may condition the payment of Performance Awards upon
the attainment of specific performance goals or such other terms and conditions
as the Committee deems appropriate, including, without limitation, provisions
for the forfeiture of such payment for no consideration upon termination of the
Participant's employment prior to the end of a specified period.

 



 4 

 

 

 

10.       PERFORMANCE-BASED AWARDS. Certain Awards granted under the Plan may be
granted in a manner such that they qualify for the performance based
compensation exemption of Section 162(m) of the Code ("Performance-Based
Awards"). As determined by the Committee in its sole discretion, either the
granting or vesting of such Performance-Based Awards are to be based upon one or
more of the following factors: net sales; pretax income before allocation of
corporate overhead and bonus; budget; earnings per share; net income; division,
group or corporate financial goals; return on stockholders' equity; return on
assets; attainment of strategic and operational initiatives; appreciation in
and/or maintenance of the price of the Common Stock or any other publicly-traded
securities of the Company; market share; gross profits; earnings before interest
and taxes; earnings before interest, taxes, depreciation and amortization;
economic value-added models and comparisons with various stock market indices;
reduction in costs; or any combination of the foregoing. With respect to
Performance-Based Awards that are not Stock Options or Stock Appreciation Rights
based solely on the appreciation in the Fair Market Value of Common Stock after
the grant of the Award, (i) the Committee shall establish in writing (x) the
objective performance-based goals applicable to a given period and (y) the
individual employees or class of employees to which such performance-based goals
apply, no later than 90 days after the commencement of such fiscal period (but
in no event after 25% of such period has elapsed), (ii) no Performance-Based
Awards shall be payable to or vest with respect to, as the case may be, any
Participant for a given fiscal period until the Committee certifies in writing
that the objective performance goals (and any other material terms) applicable
to such period have been satisfied, and (iii) the Committee may reduce or
eliminate the number of shares of Common Stock or cash granted or the number of
shares of Common Stock vested upon the attainment of such performance goal.
After establishment of a performance goal, the Committee shall not revise such
performance goal or increase the amount of compensation payable thereunder (as
determined in accordance with Section 162(m) of the Code) upon the attainment of
such performance goal.

 

11.       ADJUSTMENTS TO AWARDS. In the event of any change in the outstanding
Common Stock of the Company by reason of any stock split, stock dividend,
split-up, split-off, spin-off, recapitalization, merger, consolidation,
reorganization, combination or exchange of shares, a sale by the Company of all
or part of its assets, or in the event of any distribution to stockholders of
other than a normal cash dividend, or other extraordinary or unusual event, if
the Committee shall determine, in its discretion, that such change equitably
requires an adjustment in the terms of any Awards or the number of shares of
Common Stock that are subject to Awards, such adjustment shall be made by the
Committee and shall be final, conclusive and binding for all

purposes of the Plan.

 

 5 

 

12.       CHANGE IN CONTROL.

 

(a)       EFFECT. In its sole discretion, the Committee may determine that, upon
the occurrence of a Change in Control (as defined below), all or a portion of
each outstanding Award shall become exercisable in full (if applicable, and
whether or not then exercisable) upon the Change of Control or at such other
date or dates that the Committee may determine, and that any forfeiture and
vesting restrictions thereon shall lapse on such date or dates. In its sole
discretion, the Committee may also determine that, upon the occurrence of a
Change in Control, each outstanding Stock Option and Stock Appreciation Right
shall terminate within a specified number of days after notice to the
Participant thereunder, and each such Participant shall receive, with respect to
each share of Common Stock subject to such Stock Option or Stock Appreciation
Right, an amount equal to the excess of the Fair Market Value of such shares
immediately prior to such Change in Control over the exercise price per share of
such Stock Option or Stock Appreciation Right; such amount shall be payable in
cash, in one or more kinds of property (including the property, if any, payable
in the transaction) or a combination thereof, as the Committee shall determine
in its sole discretion.

 

(b)       DEFINED. For purposes of this Plan, a Change in Control shall be
deemed to have occurred if:

 

(1) a tender offer (or series of related offers) shall be made and consummated
for the ownership of 50% or more of the outstanding voting securities of the
Company;

 

(2) the Company shall be merged or consolidated with another corporation and as
a result of such merger or consolidation less than 50% of the outstanding voting
securities of the surviving or resulting corporation shall be owned in the
aggregate by the former shareholders of the Company, any employee benefit plan
of the Company or its subsidiaries, and their affiliates;

 

(3) the Company shall sell substantially all of its assets to another
corporation that is not wholly owned by the Company; or

 

(4) a Person (as defined below) shall acquire 50% or more of the outstanding
voting securities of the Company (whether directly, indirectly, beneficially or
of record).

 

For purposes of this Section 12(b), ownership of voting securities shall take
into account and shall include ownership as determined by applying the
provisions of Rule 13d-3(d)(I)(i) (as in effect on the date hereof) under the
Exchange Act. Also for purposes of this Subsection 12(b), Person shall have the
meaning given in Section 3(a)(9) of the Exchange Act, as modified and used in
Sections 13(d) and 14(d) thereof; however, a Person shall not include (1) the
Company or any of its subsidiaries; (2) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
subsidiaries; (3) an underwriter temporarily holding securities pursuant to an
offering of such securities; or (4) a corporation owned, directly or indirectly,
by the shareholders of the Company in substantially the same proportion as their
ownership of stock of the Company.

 

13.       TRANSFERABILITY OF AWARDS. Except as provided below, a Participant's
rights under an Award may not be transferred or encumbered, except by will or by
the laws of descent and distribution or, pursuant to a qualified domestic
relations order (as defined under Section 414(p) the Code). The Committee may
provide, in an Agreement for a Nonqualified Stock Option, for its
transferability as a gift to family members, one or more trusts for the benefit
of family members, or one or more partnerships of which family members are the
only partners, according to such terms as the Committee may determine; provided
that the Participant receives no consideration for the transfer and the
transferred Nonqualified Stock Option shall continue to be subject to the same
terms and conditions as were applicable to the Nonqualified Stock Option
immediately before the transfer.

 



 6 

 

 

 

14.       MARKET STAND-OFF.

 

(a)       In connection with any underwritten public offering by the Company of
its equity securities pursuant to an effective registration, if required by the
Committee, a Participant shall not sell, make any short sale of, loan,
hypothecate, pledge, grant any option for the purchase of, or otherwise dispose
or transfer for value or otherwise agree to engage in any of the foregoing
transactions with respect to, any Common Stock without the prior written consent
of the Company or its underwriters. Such restriction (the "Market Stand-Off")
shall be in effect for such period of time from and after the effective date of
the final prospectus for the offering as may be requested by the Company or such
underwriters, but in no event shall such period exceed one hundred eighty (180)
days.

 

(b) A Participant shall be subject to the Market Stand-Off provided and only if
the officers and directors of the Company are also subject to similar
restrictions.

 

(c)       In order to enforce the Market Stand-Off, the Corporation may impose
stop-transfer instructions with respect to the Common Stock until the end of the
applicable stand-off period.

 

15.       FAIR MARKET VALUE. If Common Stock is publicly traded, then the "Fair
Market Value" per share shall be determined as follows: (1) if the principal
trading market for the Common Stock is a national securities exchange or the
NASDAQ National Market, the last reported sale price thereof on the relevant
date or, if there were no trades on that date, the latest preceding date upon
which a sale was reported, or (2) if the Common Stock is not principally traded
on such exchange or market, the mean between the last reported "bid" and "asked"
prices of Common Stock on the relevant date, as reported on NASDAQ or, if not so
reported, as reported by the National Daily Quotation Bureau, Inc. or as
reported in a customary financial reporting service, as applicable and as the
Committee determines. If the Common Stock is not publicly traded or, if publicly
traded, is not subject to reported transactions or "bid" or "asked" quotations
as set forth above, the Fair Market Value per share shall be as reasonably
determined by the Committee.

 

16.       WITHHOLDING. All distributions made with respect to an Award shall be
net of any amounts required to be withheld pursuant to applicable federal, state
and local tax withholding requirements. The Company may require a Participant to
remit to it or to the subsidiary that employs a Participant an amount sufficient
to satisfy such tax withholding requirements prior to the delivery of any
certificates for Common Stock. In lieu thereof, the Company or the employing
corporation shall have the right to withhold the amount of such taxes from any
other sums due or to become due to the Participant as the Company shall
prescribe. The Committee may, in its discretion and subject to such rules as it
may adopt, permit a Participant to pay all or a portion of the federal, state
and local withholding taxes arising in connection with any Award by electing to
have the Company withhold shares of Common Stock having a Fair Market Value that
is not in excess of the amount of tax to be withheld.

 

17.       SHAREHOLDER RIGHTS. A Participant shall not have any of the rights or
privileges of a holder of Common Stock for any Common Stock that is subject to
an Award, including any rights regarding voting or the payment of dividends
(except as expressly provided under the terms of the Award), unless and until a
certificate representing such Common Stock has been delivered to the
Participant.

 



 7 

 

 

 

18.       TENURE. A Participant's right, if any, to continue to serve the
Company or its subsidiaries as a director, officer, employee, consultant or
advisor shall not be expanded or otherwise affected by his or her designation as
a Participant.

 

19.       NO FRACTIONAL SHARES. No fractional shares of Common Stock shall be
issued or delivered pursuant to the Plan or any Award. The Committee shall
determine whether cash shall be paid in lieu of fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

 

20.       DURATION, AMENDMENT AND TERMINATION. No Award may be granted more than
ten years after the Effective Date (as described in Section 22). The Plan may be
amended or suspended in whole or in part at any time and from time to time by
the Board, but no amendment shall be effective unless and until the same is
approved by shareholders of the Company where the amendment would (i) increase
the total number of shares which may be issued under the Plan or (ii) increase
the maximum number of shares which may be issued to any individual Participant
under the Plan. No amendment or suspension of the Plan shall adversely affect in
a material manner any right of any Participant with respect to any Award
theretofore granted without such Participant's written consent.

 

21.       GOVERNING LAW. This Plan, Awards granted hereunder and actions taken
in connection with the Plan shall be governed by the laws of the State of Texas
regardless of the law that might otherwise apply under applicable principles of
conflicts of laws.

 

22.       EFFECTIVE DATE. This Plan shall be effective as of December 7, 2016
which is the date as of which the Plan was adopted by the Board.

 



 8 

 

 

 

 

